                 Case 20-11120-LSS           Doc 25      Filed 05/18/20        Page 1 of 23




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
In re:                                                         : Chapter 11
                                                               :
         COMCAR INDUSTRIES, INC., et al.,1                     : Case No. 20-11120 (LSS)
                                                               :
         Debtors.                                              : (Joint Administration Requested)
---------------------------------------------------------------x


              MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER
      (I) AUTHORIZING THE PRIVATE SALE OF CERTAIN ASSETS FREE AND
    CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND OTHER INTERESTS,
       (II) AUTHORIZING THE SELLERS TO ASSUME AND ASSIGN CERTAIN
       EXECUTORY CONTRACTS, (III) APPROVING BIDDER PROTECTIONS,
                 AND (IV) GRANTING OTHER RELATED RELIEF

        Comcar Industries, Inc. and its affiliated debtors (collectively, the “Debtors”), by and

through their proposed counsel, DLA Piper LLP (US), hereby submit this motion (the “Motion”)

for entry of an order (“Sale Order”), substantially in the form attached hereto as Exhibit A, seeking

relief under sections 105(a), 363 and 365 of title 11 of the United States Code (the “Bankruptcy

Code”), rules 2002, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), (i)

authorizing the Debtors to enter into and consummate that certain Asset Purchase Agreement (the


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: 9th Place Newberry, LLC (0359); 16th Street Pompano Beach, LLC (0278); CCC Spotting,
LLC (0342); CCC Transportation, LLC (1058); Charlotte Avenue Auburndale, LLC (2179); Coastal Transport, Inc.
(2918); Coastal Transport Logistics, LLC (7544); Comcar Industries, Inc. (8221); Comcar Logistics, LLC (2338);
Comcar Properties, Inc. (9545); Commercial Carrier Corporation (8582); Commercial Carrier Logistics, LLC (7544);
Commercial Truck and Trailer Sales Inc. (0722); Cortez Blvd. Brooksville, LLC (2210); CT Transportation, LLC
(0997); CTL Distribution, Inc. (7383); CTL Distribution Logistics, LLC (7506); CTL Transportation, LLC (0782);
CTTS Leasing, LLC (7466); Detsco Terminals, Inc. (9958); Driver Services, Inc. (3846); East Broadway Tampa, LLC
(2233); East Columbus Drive Tampa, LLC (3995); Fleet Maintenance Services, LLC (1410); MCT Transportation,
LLC (0939); Midwest Coast Logistics, LLC (7411); Midwest Coast Transport, Inc. (0045); New Kings Road
Jacksonville, LLC (4797); Old Winter Haven Road Auburndale, LLC (4738); W. Airport Blvd. Sanford, LLC (0462);
Willis Shaw Logistics, LLC (7341); WSE Transportation, LLC. The corporate headquarters and the mailing address
for the Debtors listed above is 8800 Baymeadows Way West, Suite 200, Jacksonville, Florida 32256.



EAST\174086462
                 Case 20-11120-LSS            Doc 25        Filed 05/18/20      Page 2 of 23




“Purchase Agreement”)2, by and between Comcar Industries, Inc., MCT Transportation, LLC

(“MCT” or the “Company”), and certain of their subsidiaries and affiliates (collectively, the

“Sellers”) and White Willow Holdings, LLC and its designee (the “Purchaser”) for the private

going concern sale of substantially all of the assets (the “Acquired Assets”) of MCT, (ii)

authorizing the Sellers to assume certain executory contracts and unexpired leases (the “Assumed

Contracts”), and to assign the Assumed Contracts to the Purchaser pursuant to the Purchase

Agreement and the Sale Order; (iii) authorizing the Sellers to sell or lease the real property used

in connection with the operation of the Sellers’ business; and (iv) granting related relief. In support

of this Motion, the Debtors submit the Declarations of Billy Hart and Andrew Hinkelman, attached

hereto as Exhibit B and Exhibit C, respectively. In further support of this Motion, the Debtors

respectfully state as follows:

                                    PRELIMINARY STATEMENT

        1.       Prior to the Petition Date, the Debtors began to explore strategic transaction to

recapitalize or restructure the business. To that end, in March 2020, the Debtors engaged Bluejay

Advisors, LLC (“Bluejay”) as investment banker to advise the Debtors with respect to strategic

alternatives. As part of this process, Bluejay prepared confidential information memoranda for

each of the Debtors’ business segments and conducted a marketing process. Despite the Debtors’

efforts in the marketing process, the Debtors only received one indication of interest and offer of

value from the Purchaser. Accordingly, in April 2020, the Debtors engaged in negotiations and a

diligence process with the Purchaser for the purchase of the Acquired Assets. As a result of

substantial arms’–length, good faith negotiations between the Purchaser and the Debtors, the




2
       All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Purchase
Agreement.



EAST\174086462                                          2
                 Case 20-11120-LSS              Doc 25         Filed 05/18/20       Page 3 of 23




Purchaser agreed to purchase the Acquired Assets and assume the Assumed Contracts for the

Purchase Price (as defined below). Finally, the negotiations also resulted in a transaction structure

that could close promptly on terms favorable to the Debtors.

         2.       As of the Petition Date, the Debtors are aware of one or two other parties that might

express interest in the Acquired Assets, however, to date any such interest would not be accretive

to the estates. While the Acquired Assets could be put up for auction, the terms offered by the

Purchaser are materially superior to the net terms that the Debtors could hope to achieve at an

auction. The Debtors believe that the costs of continuing to run the MCT business postpetition,

including retaining all of the employees, during the extended period that a two-step marketing and

sale process likely will entail may be detrimental to the going concern enterprise value of the MCT

business and, therefore, seek to pursue Court approval of the transaction as a private transaction,

not subject to postpetition marketing and auction, but subject to a fiduciary out should another

party submit a higher or otherwise better offer.

         3.       Given that (a) the Purchaser can consummate the private sale transaction sooner

than if the Debtors subjected the Acquired Assets to an auction, (b) thus far, there are no other

acceptable offers for the Acquired Assets, and (c) nothing in the Purchase Agreement prohibits the

Debtors from consummating any alternative transaction that, in the Debtors’ business judgement

will maximize the value of their estates3 (subject to the Break-Up Fee, defined below), the Debtors

in their business judgment have determined that it is unlikely an auction will lead to a higher or

otherwise better bid for the Acquired Assets. Accordingly, the Debtors seek to sell the Acquired



3
          The Debtors reserve the right to exercise their fiduciary duties and terminate the Purchase Agreement should
another party submit a bona fide binding offer and good faith deposit to purchase the Acquired Assets for higher or
otherwise better consideration. Further, the Debtors seek authority to lease or sell real estate in which they hold an
interest related to the operations of MCT’s business should any alternative offer include the real estate as an Acquired
Asset or any such lease as an Assumed Contract.



EAST\174086462                                             3
                 Case 20-11120-LSS        Doc 25       Filed 05/18/20    Page 4 of 23




Assets and assign the Assumed Contracts to the Purchaser, pursuant to a private sale, free and clear

of all liens, claims, encumbrances and other interests.

       4.        For these reasons, and as set forth more fully below, the relief sought by this Motion

should be granted.

                                  JURISDICTION AND VENUE

       5.        The United States Bankruptcy Court for the District of Delaware (this “Court”) has

jurisdiction over these chapter 11 cases, the Debtors, property of the Debtors’ estates and this

matter under 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012. This is a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2).

       6.        Pursuant to Rule 9013-1(f) of the Local Rules, the Debtors consent to the entry of

a final judgment or order with respect to the Motion if it is determined that this Court, absent

consent of the parties, cannot enter final orders or judgments consistent with Article III of the

United States Constitution.

       7.        Venue of these chapter 11 cases in this district is proper under 28 U.S.C. §§ 1408

and 1409.

       8.        The statutory bases for the relief requested in this Motion are sections 105, 363 and

365 of the Bankruptcy Code and Rule 6004 of the Bankruptcy Rules, and Local Rule 6004-1(b)

                                          BACKGROUND

       9.        On the date hereof (the “Petition Date”), each Debtor filed with this Court a

voluntary petition for relief under chapter 11 of the Bankruptcy Code, commencing its case

(collectively, the “Chapter 11 Cases”).




EAST\174086462                                     4
                 Case 20-11120-LSS        Doc 25         Filed 05/18/20   Page 5 of 23




        10.      The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. As of the

date hereof, no trustee, examiner or official committee of unsecured creditors has been appointed

in the Debtors’ Chapter 11 Cases. No date has been set for a meeting of creditors pursuant to

section 341 of the Bankruptcy Code.

        11.      Additional factual background regarding the Debtors, including their business

operations, capital and debt structures, and the events leading to the filing of these chapter 11 cases,

is set forth in detail in the Declaration of Andrew Hinkelman in Support of Chapter 11 Filings and

First Day Pleadings [D.I. 22] (the “First Day Declaration”), filed with this Court on the Petition

Date, which is fully incorporated into this Motion by reference.

        12.      Mark Bostick (“Bostick”), the former owner of Comcar Industries, Inc., holds a

right of first offer (the “ROFO”) pursuant to that certain Shareholders Agreement, dated as of

November 16, 2016.

                                      RELIEF REQUESTED

        13.      By this Motion, the Debtors seek entry of the proposed Sale Order, pursuant to

sections 105, 363 and 365 of the Bankruptcy Code and Bankruptcy Rule 6004, and Local Rule

6004-1(b), (a) approving the private sale of the Acquired Assets and assignment of the Assumed

Contracts to the Purchaser for cash consideration equal to the Purchase Price, as set forth in the

Purchase Agreement, (b) authorizing the Sellers to assume the Assumed Contracts, and to assign

the Assumed Contracts to the Purchaser pursuant to the Purchase Agreement, (c) authorizing the

Sellers to sell or lease the real property used in connection with the operation of the Sellers’

businesses, and (d) granting other related relief.




EAST\174086462                                       5
                 Case 20-11120-LSS            Doc 25        Filed 05/18/20       Page 6 of 23




                                           BASIS FOR RELIEF

I.      THE PRIVATE SALE IS WARRANTED UNDER THE BANKRUPTCY CODE
        AND LOCAL RULES

A.      The Purchase Agreement is Typical, Customary, and Reasonable, and Entering into
        the Purchase Agreement is an Exercise of the Debtors’ Business Judgment.

        14.      The Debtors believe that the terms of the Purchase Agreement are typical,

customary and reasonable under the circumstances, and should be entered into in the exercise of

the Debtors’ business judgment.

        15.      Pursuant to Bankruptcy Rule 6004(f)(1), sales of property may be by private sale

or public auction. The paramount goal of either process is to maximize the proceeds of such sale

and the recovery for the estate. See In re Mushroom Transp. Co., 382 F.3d 325, 339 (3d Cir. 2004)

(noting that the debtor “had a fiduciary duty to protect and maximize the estate’s assets.”); see also

CFTC v. Weintraub, 471 U.S. 343, 352 (1985) (same); Cadle Co. v. Mims (In re Moore), 608 F.3d

253, 263 (5th Cir. 2010) (same).

        16.      In accordance with Local Rule 6004-1, the Purchase Agreement, in summary, sets

forth the following terms:4

              a. Sale of the Acquired Assets. The Debtors are seeking approval for the sale of the
                 Acquired Assets to the Purchaser by private sale for the purchase price of
                 $2,254,500 million (the “Purchase Price”), and upon the terms and conditions set
                 forth in the Purchase Agreement. Upon execution of the Purchase Agreement, the
                 Purchaser shall make an initial deposit of $250,000 (the “Deposit”) into an escrow
                 account designated by the parties. Upon the closing of the sale of the Acquired
                 Assets (the “Closing”), the Deposit shall continue to be held in the escrow account
                 for a period of fourteen (14) days (the “Holdback Period”). The Deposit shall be
                 released in the following manner at the end of the Holdback Period:

                 (i)    During the Holdback Period, Purchaser shall make commercially
                 reasonable efforts to locate certain vehicles and equipment (the “Holdback
                 Equipment”), and Seller shall be permitted to make efforts to locate such Holdback

4
         This summary is qualified in its entirety by reference to the provisions of the Purchase Agreement. In the
event of any inconsistencies between this summary and the Purchase Agreement, the terms of the Purchase Agreement
shall govern.



EAST\174086462                                          6
                 Case 20-11120-LSS        Doc 25       Filed 05/18/20    Page 7 of 23




                 Equipment as well. Further, Sellers shall make good faith efforts to have all
                 Holdback Equipment not delivered to Purchaser at Closing delivered to Purchaser.
                 The Parties have agreed on the value (the “Holdback Value”) of each item of the
                 Holdback Equipment.

                 (ii)    Upon the expiration of the Holdback Period, Purchaser shall promptly
                 deliver a status report to Sellers indicating (i) the missing Holdback Equipment, if
                 any, and (ii) if the number of Drivers hired or contracted by Purchaser during the
                 Holdback Period is less than 211 Drivers, the difference between 211 and the
                 number of Drivers hired or contracted by Purchaser during the Holdback Period
                 (such difference referred to herein as the “Driver Deficiency”).

                 (iii) Upon delivery of such status report, the following amount shall be released
                 to Purchaser from the Deposit: the lesser of (i) the Deposit, and (ii) the Holdback
                 Value of the missing Holdback Equipment plus the product of $5,000 and the
                 Driver Deficiency.

                 In addition, the Purchaser shall deliver a complete schedule of the identified and
                 delivered rolling stock, and the retained company drivers and owner operators, and
                 a true-up of the funds released to Seller for each of the above. In the event that the
                 Deposit has not been fully released to the Debtors, any remaining amount shall be
                 released to the Purchaser.
           b. Free of Any and All Encumbrances. The sale will be free and clear of all claims,
              liens, encumbrances and interests with all such liens to attach to the net cash
              proceeds of the sale of the Acquired Assets in the order of their priority and to the
              extent and validity as of immediately prior to such sale.

           c. Acquired Assets. The Acquired Assets include: : (i) the Assumed Contracts; (ii) all
              Acquired Business Information; (iii) all goodwill associated with the Business,
              Assets, and Assumed Liabilities; (iv) all Vehicles owned by Sellers Relating to the
              Business; (v) all rights of Sellers to the Vehicles which are leased pursuant to an
              Assumed Contract; (vi) Sellers’ owned equipment, machinery, furniture, shop
              equipment, spare parts, fixtures, furnishings, office equipment, computers,
              communications equipment, and other tangible personal property and
              improvements Relating to the Business; (vii) all rights of Sellers to the MCT
              Business equipment, machinery, furniture, spare parts, fixtures, furnishings, office
              equipment, communications equipment, and other tangible personal property and
              improvements, which are leased pursuant to an Assumed Contract; (viii) all rights
              of Sellers to the warranties, express or implied, and licenses received from
              manufacturers and sellers of the Equipment; (ix) all Claims and causes of action
              against any Person of every kind and description Relating to the Business, and all
              Claims of any Seller to the extent arising from or relating to or in connection with
              the Acquired Assets or the Assumed Liabilities or Relating to the Business, all of
              the proceeds from the foregoing which are accrued and unpaid as of the Closing,
              all rights of indemnity, warranty rights, guaranties received from vendors, suppliers
              or manufacturers, rights of contribution, rights to refunds, rights of reimbursement
              and other rights of recovery possessed by any Seller against other Persons and the


EAST\174086462                                     7
                 Case 20-11120-LSS        Doc 25       Filed 05/18/20   Page 8 of 23




                 prosecution files of Sellers related thereto, in each case, to the extent exclusively
                 related to the Acquired Assets or the Assumed Liabilities; (x) all current assets
                 Relating to the Business as of immediately prior to the Closing, except cash, cash
                 equivalents and Accounts Receivable; (xi) all prepaid expenses of Sellers relating
                 to any of the Assumed Contracts; and (xii) all Intellectual Property Rights solely
                 Relating to the Business.

           d. Excluded Assets. The private sale of the Acquired Assets excludes: (i) cash, cash
              equivalents and Accounts Receivable; (ii) Excluded Contracts; (iii) all Owned Real
              Property and any buildings, improvements and fixtures thereon and furniture
              thereat; (iv) equity interests of Comcar’s Subsidiaries and Affiliates; (v) any assets
              of Sellers not Relating to the Business; (vi) Avoidance Actions; (viii) any Claims
              of Sellers or their respective estates against any Seller or Subsidiary or Affiliate of
              any Seller, or any director, officer, Insider (as defined in Section 101 of the
              Bankruptcy Code), auditor, or accountant of the Sellers; (ix) any insurance policy
              covering acts and omissions of directors and officers of Sellers and any proceeds
              of such insurance policies; (x) workers’ compensation insurance and related letters
              of credit, cash or other assets that serve as collateral with respect thereto, and all
              insurance policies, and all rights of any nature with respect to any such insurance
              policy, Relating to the Business or any of the Acquired Assets or Excluded Assets,
              including all rights to insurance proceeds to the extent Relating to the Business or
              any Acquired Asset or Excluded Asset and any insurance claims with respect to
              any Acquired Asset attributable to the pre-Closing period or Excluded Asset that is
              attributable to the pre-Closing period or the post-Closing period and any rights to
              assert claims seeking any such recoveries; (xi) all IT Systems that are owned by
              Sellers, or used by Sellers Relating to the Business; (xii) Personally Identifiable
              Information; (xiii) all Permits Relating to the Business; and (xiv) all escrow
              accounts, or other holdbacks, including lease and insurance payments, for all owner
              operators contracted with any Seller.

           e. Transition Services Agreement. If reasonably required by Purchaser, Sellers, or its
              Subsidiaries or Affiliates, shall provide Purchaser, or cause to be provided,
              reasonable administrative services for up to 45 days following the Closing. Such
              services shall be provided for a fee agreed by the Parties and subject to a transition
              services agreement with customary terms and conditions and negotiated by the
              Parties in good faith prior to Closing.

           f. Cure Costs. The Purchaser shall pay any cure costs, as defined under section 365
              of the Bankruptcy Code, if applicable, associated with any Service Contracts that
              the Purchaser designates to be Assumed Contracts.

           g. Conditions to Closing. The Purchase Agreement shall provide for usual and
              customary conditions precedent for transactions of this nature, including, but not
              limited to, receipt of third-party consents and approvals, and no material adverse
              change in the condition of the Company, or general market conditions.




EAST\174086462                                     8
                 Case 20-11120-LSS        Doc 25       Filed 05/18/20   Page 9 of 23




             h. Consent to Jurisdiction. The Parties will be deemed to have consented to the
                jurisdiction of the United States Bankruptcy Court for the District of Delaware, and
                have waived any and all rights to a jury trial in connection with any and all disputes
                relating to, arising from, or connected with the purchase and sale of the Acquired
                Assets, and the construction or enforcement of the Purchase Agreement.

       17.       In compliance with Local Rule 6004-1(b)(iv), the Debtors further state:

             a. Sale to Insider. The Purchaser is not an insider of the Debtors, within the meaning
                of section 101(31) of the Bankruptcy Code.

             b. Agreements with Management. The Purchaser may seek to enter into customary
                employment agreements with certain key employees.

             c. Releases. The Purchase Agreement does not provide for any releases.

             d. Private Sale/No Competitive Bidding and Protections for the Purchaser. The
                Debtors are seeking approval for a proposed sale of the Acquired Assets to the
                Purchaser by private sale free and clear of all liens, claims, encumbrances and other
                interests, and upon the terms and conditions set forth in the Purchase Agreement,
                subject to a fiduciary out in favor of the Debtors. While the Purchase Agreement
                provides for and allows the consummation of an alternative transaction, if the
                Sellers terminate the Purchase Agreement in favor of a sale to a third party, the
                Purchaser is entitled to receive $67,635 (the “Break-Up Fee”) plus the documented
                actual reasonable out-of-pocket costs and expenses incurred by the Purchaser with
                respect to the transaction contemplated by the Purchase agreement, not to exceed
                $65,000.

             e. Closing and Other Deadlines. The closing date of the private sale shall take place
                on or before the second Business Day after the satisfaction of all conditions
                precedent set forth in the Purchase Agreement.

             f. Good Faith Deposit. The Purchase Agreement requires the Purchase to fund a good
                faith deposit of $250,000.

             g. Interim Arrangements with the Purchaser. The Debtors do not have any interim
                management or other agreement with the Purchaser.

             h. Use of Proceeds. The Purchase Agreement does not address the use of proceeds
                generated by the sale. All Liens will attach to the proceeds, which will be
                distributed pursuant to the Sale Order or further order of this Court.

             i. Tax Exemption. The Debtors are not seeking to have the sale declared exempt from
                taxes under section 1146(a) of the Bankruptcy Code.

             j. Record Retention. The Debtors will retain, or have reasonable access to, all records
                necessary for the administration of these Chapter 11 Cases.


EAST\174086462                                     9
                Case 20-11120-LSS         Doc 25      Filed 05/18/20      Page 10 of 23




              k. Sale of Avoidance Actions. The Debtors are not seeking to sell avoidance actions.

              l. Requested Findings as to Successor Liability. The Debtors are seeking to sell the
                 Acquired Assets free and clear of successor liability claims.

              m. Sale Free and Clear of Unexpired Leases. The Debtors are not seeking to sell the
                 Premises free and clear of any unexpired leasehold interests or other rights.

              n. Credit Bid. The Purchase Agreement does not contemplate a right to credit bid,
                 except that in the event there is an auction as a result of the Debtors’ receipt of a
                 higher or otherwise better offer, the Purchaser may credit bid the Break-Up Fee.
                 None of the Prepetition ABL Agent, Prepetition Term Agent or DIP Agent has
                 expressed any desire or intent to submit a credit bid for the Acquired Assets.

              o. Relief from Bankruptcy Rule 6004(h). The Debtors are seeking relief from the
                 fourteen-day stay imposed by Bankruptcy Rule 6004(h) for the private sale.

        18.      While the Debtors believe the Purchase Agreement is in final, agreed form, the

Debtors request authorization to accept such modifications and edits to the Purchase Agreement

that are not materially burdensome or harmful to the estates as may be submitted by and agreed

upon between the Purchaser and the Debtors (in consultation with the Consultation Parties) in their

discretion and the Debtors’ business judgment without further order of the Court.

B.      The Sale of the Acquired Assets is Appropriate Under Section 363(b)(1) of the
        Bankruptcy Code.

        19.      Prior to the Petition Date, the Debtors marketed MCT for sale. The Debtors are

seeking Court approval of the sale of the Acquired Assets including the protections afforded to the

Purchaser in the event the Debtors consummate an alternative transaction.

        20.      Bankruptcy Code section 363(b) governs transactions outside the ordinary course

of business involving property of the debtor’s estate. Specifically, that section provides, in relevant

part, that, “[t]he trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary

course of business, property of the estate….” 11 U.S.C. § 363(b).

        21.      The Debtors’ sale or use of property of the estates outside the ordinary course of

business should be approved by the Court if the Debtors can demonstrate a sound business


EAST\174086462                                      10
              Case 20-11120-LSS          Doc 25      Filed 05/18/20     Page 11 of 23




justification for the proposed transaction. See In re Del. & Hudson Ry. Co., 124 B.R. 169 (D. Del.

1991); Myers v. Martin (In re Martin), 91 F.3d 389, 394–95 (3d Cir. 1996) (citing Fulton State

Bank v. Schipper (In re Schipper), 933 F.2d 513 (7th Cir. 1991)).

       22.       Courts have applied the following four factors in determining whether a sound

business justification exists: (a) whether a sound business reason exists for the proposed

transaction; (b) whether fair and reasonable consideration is provided; (c) whether the transaction

has been proposed and negotiated in good faith; and (d) whether adequate and reasonable notice

is provided. See In re Del. & Hudson Ry. Co., 124 B.R. at 175–76 (adopting Lionel factors to

consider in determining whether sound business purpose exists for sale outside ordinary course of

business in this District); Lionel Corp., 722 F.2d at 1071 (setting forth the “sound business”

purpose test); In re Abbotts Dairies of Penn., Inc., 788 F.2d 143, 147–49 (3d Cir. 1986) (implicitly

adopting the articulated business justification test set forth in Lionel and adding the

“good faith” requirement).

       23.       The Debtors do not have the liquidity to continue to operate the MCT business

beyond the period contemplated by the DIP Approved Budget. Once debtors articulate a valid

business justification, their decision to sell property out of the ordinary course of business enjoys

a strong “presumption that in making a business decision the directors of a corporation acted on

an informed basis, in good faith and in an honest belief that the action taken was in the best interests

of the company.” In re Integrated Res. Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v.

Van Gorkom, 488 A.2d 858, 872 (Del. 1985)). Therefore, any party objecting to a debtor’s

proposed asset sale must make a showing of “bad faith, self-interest, or gross negligence,” as courts

are loath to interfere with corporate decisions absent such a showing. See id. at 656; see also In

re Promise Healthcare Group, LLC, et al., Case No. 18-12491 (CSS) [D.I. 770] (order approving




EAST\174086462                                    11
              Case 20-11120-LSS           Doc 25      Filed 05/18/20     Page 12 of 23




the private sale of the Debtors’ certain Louisiana facilities upon the Debtors’ showing they

properly exercised their business judgment and set forth sound business justifications for pursuing

such a private sale, having marketed the private sale and showing that the purchaser was the only

bidder for the Louisiana facilities that could close a sale promptly on terms favorable to the

Debtors); In re Celadon Group, Inc., et al., Case No. 19-12606 (KBO) [D.I. 417, 418, and 766]

(orders approving private sales of the Debtors’ nonresidential real property upon the Debtors’

showing they properly exercised their business judgment and set forth sound business justifications

for pursuing such private sales, having marketed the private sales and showing that the purchasers

were the only bidders that could close a sale promptly on terms favorable to the Debtors).

       24.       It is well settled that the sale of assets outside of the ordinary course of business by

means of a private sale can, and in appropriate cases should, be approved. See, e.g., In re Bakalis,

220 B.R. 525, 531 (Bankr. E.D.N.Y. 1998) (“Unlike judicial sales under the former Bankruptcy

Act, the sale of estate property under the Bankruptcy Code is conducted by a trustee, who has

ample discretion… to conduct public or private sales of estate property.”) (internal quotations and

citations omitted); In re Dewey & LeBeouf, Case No. 12-12321 (MG), 2012 WL 5386276, at *6

(Bankr. S.D.N.Y. Nov. 1, 2012) (authorizing private sale of art collection because the debtor

established a good business reason to proceed by private sale); Penn Mut. Life Ins. Co. v.

Woodscape Ltd. P’ship (In re Woodscape Ltd. P‘ship), 134 B.R. 165, 174 (Bankr. D. Md. 1991)

(noting that, with respect to sales of estate property pursuant to section 363 of the Bankruptcy

Code, “[t]here is no prohibition against a private sale… and there is no requirement that the sale

be by public auction.”); see also In re Promise Healthcare Group, LLC, et al., Case No. 18-12491

(CSS) [D.I. 426, 770, and 778] (orders approving the private sale of the Debtors’ Louisiana

facilities and their St. Alexius facility outside the ordinary course of business).




EAST\174086462                                     12
                Case 20-11120-LSS        Doc 25      Filed 05/18/20     Page 13 of 23




          25.    The Debtors delegated approval of sale transactions to the Restructuring Committee

comprising an independent director. The Restructuring Committee approved and authorized this

sale transaction and to proceed to seek approval as a private sale with the embedded fiduciary out.

Therefore, the Debtors, in their business judgment, and in consultation with Bluejay and their other

advisors, believe that the sale of the Acquired Assets to the Purchaser under the process proposed

represents the fair market value for the Acquired Assets under the Purchase Agreement and under

the circumstances of these Chapter 11 Cases. Furthermore, the Debtors believe, given that (a) the

Purchaser can consummate the private sale transaction sooner than if the Debtors subjected the

Acquired Assets to auction, (b) thus far, no other acceptable expressions of interest or bids have

been received, (c) nothing in the Purchase Agreement prohibits the Debtors from consummating

any alternative transaction that in the Debtors’ business judgement will maximize the value of their

estates and (d) it is unlikely an auction will lead to a higher or otherwise better bid for the Acquired

Assets. Accordingly, the Debtors respectfully submit that the proposed private sale of the

Acquired Assets to the Purchaser should be approved.

C.        Any Sale Should be Approved Free and Clear of Liens, Interests and Encumbrances.

          26.    Under section 363(f) of the Bankruptcy Code, a debtor in possession may sell

property free and clear of any lien, claim, interest or encumbrance in such property if, among other

things:

                 (1)    applicable nonbankruptcy law permits sale of such property free and
                        clear of such interest;
                 (2)    such entity consents;
                 (3)    such interest is a lien and the price at which such property is sold is
                        greater than the aggregate value of all liens on such property;
                 (4)    such interest is in bona fide dispute; or
                 (5)    such entity could be compelled, in a legal or equitable proceeding,
                        to accept a money satisfaction of such interest.

11 U.S.C. § 363(f).



EAST\174086462                                    13
              Case 20-11120-LSS           Doc 25      Filed 05/18/20     Page 14 of 23




       27.       Because section 363(f) is stated in the disjunctive, satisfaction of any one of its five

requirements will suffice to warrant approval of the proposed sale. See In re Collins, 180 B.R. 447,

450 (Bankr. E.D. Va. 1995) (“Section 363(f) is phrased in the disjunctive, such that only one of

the enumerated conditions must be met in order for the Court to approve the proposed sale”);

Scherer v. Fed. Nat’l Mortg. Ass’n (In re Terrace Chalet Apts., Ltd.), 159 B.R. 821, 827 (N.D. Ill.

1993) (sale extinguishes liens under section 363(f) as long as one of the five specified exceptions

applies).

       28.       The Debtors will serve notice of the Motion on the Office of the United States

Trustee, counsel to the DIP Lender and the Prepetition Term Loan Lender, counsel to the

Purchaser, counsel to the Prepetition ABL Agent, counsel to the DIP Agent and Prepetition Term

Loan Agent, counsel for Mr. Bostick and Commercial Warehousing, Inc. and its affiliates, other

parties having expressed an interest in the Acquired Assets, any official committee professionals

when appointed, the counter-parties to the Assumed Contracts, and applicable taxing authorities.

       29.       The Debtors expect to obtain the consent of the DIP Lender and the Prepetition

Term Loan Lender such that section 363(f)(2) will apply. The Debtors contend that no other party

asserts or holds a valid, perfected lien on the Acquired Assets. Accordingly, to the extent any

party contends that it holds a valid lien on the Acquired Assets, such lien is subject to bona fide

dispute, and the Debtors may sell the Acquired Assets free and clear of such purported lien, under

section 363(f)(4) of the Bankruptcy Code, and adequately protect such asserted lien by having the

asserted lien attach to the proceeds of the sale in the same priority and to the same extent and

validity as such lien attached to the Acquired Assets. Therefore, the Debtors request that the

private sale be approved free and clear of all encumbrances and interests, with the proceeds being

distributed pursuant to further Court order.




EAST\174086462                                     14
               Case 20-11120-LSS         Doc 25      Filed 05/18/20     Page 15 of 23




         30.     As to Bostick’s ROFO, the Debtors submit that the right was respected by the

Debtors prepetition through their marketing of the Acquired Assets to Bostick and is preserved (a)

by this Motion serving as notice of the proposed sale of the Acquired Assets and the terms thereof;

(b) by virtue of setting a hearing on the Motion thirty (30) days or more; and (c) through the

Debtors’ preservation of a fiduciary out under the Purchase . Additionally, the Debtors reserve

their right to reject the ROFO as an executory contract pursuant to section 365 of the Bankruptcy

Code. See In re CB Holding Corp., 448 B.R. 684, 689 (Bankr. D. Del. 2011); In re Kellstrom

Indus., Inc., 286 B.R. 833, 834–35 (Bankr. D. Del. 2002); In re Coordinated Financial Planning

Corp., 65 B.R. 711, 713 (9th Cir. BAP 1986); In re Fleishman, 138 B.R. 641, 646-47 (Bankr. D.

Mass. 1992); In re A.J. Lane & Co., Inc., 107 B.R. 435, 437 (Bankr. D. Mass. 1989); In re Hardie,

100 B.R. 284, 287 (Bankr. E.D.N.C. 1989); In re G–N Partners, 48 B.R. 462, 466 (Bankr. D.

Minn. 1985); In re Waldron, 36 B.R. 633, 636–37 (Bankr. S.D. Fla. 1984), rev'd on other grounds,

785 F.2d 936 (11th Cir. 1986); In re AbitibiBowater, Inc., 418 B.R. 815, 830–31 (Bankr. D. Del.

2009).

D.       The Break-Up Fee Should Be Approved.

         31.     Courts have approved competitive bidding protections given to a purchaser under

the “business judgment rule”, and such arrangements are presumptively valid provided: (a) the

debtors’ decision to agree to a break-up fee is not tainted by bad faith or self-dealing; (b) the break-

up fee does not hamper bidding; and (c) the amount of the break-up fee is reasonable. See Official

Comm. Of Subordinated Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147

B.R. 650, 656-57 (S.D.N.Y. 1992), appeal dismissed, 3 F.3d 49 (2d Cir. 1993). Specifically,

among other things, such provisions attract or retain a potentially successful offer. Id. at 662.

         32.     The Break-Up Fee will be reasonable in relation to the size of the proposed sale and

under the facts of this transaction, and will be no more than $67,635 plus the documented actual


EAST\174086462                                    15
              Case 20-11120-LSS          Doc 25        Filed 05/18/20   Page 16 of 23




reasonable out-of-pocket costs and expenses incurred by the Purchaser with respect to the

transaction contemplated by the Purchase agreement, not to exceed $65,000.

       33.       Further, the inclusion of a Break-Up Fee in the Purchase Agreement is a critical

component to the sale, owing to the considerable effort being expended by the Purchaser to conduct

diligence and finalize the sale on a short timeline.

       34.       The Break-Up Fee will not hamper any other party’s ability to offer a higher or

better bid for the Acquired Assets. Given the size of the Break-Up Fee relative to the total amount

of consideration provided for the Acquired Assets, the Break-Up Fee will not be so large as to

cause a “chilling effect” on other prospective purchaser’s interest in the Acquired Assets.

       35.       As the timely sale of the Acquired Assets is necessary to preserve its value, the

Break-Up Fee constitutes an actual and necessary cost and expense of preserving Debtors’ estates.

Accordingly, the Break-Up Fee is appropriate.

E.     The Sale is Proposed in Good Faith.

       36.       Section 363(m) of the Bankruptcy Code provides:

                 The reversal or modification on appeal of an authorization under subsection
                 (b) or (c) of this section of a sale or lease of property does not affect the
                 validity of a sale or lease under such authorization to an entity that
                 purchased or leased such property in good faith, whether or not such entity
                 knew of the pendency of the appeal, unless such authorization and such sale
                 or lease were stayed pending appeal.

11 U.S.C. § 363(m).

       37.       Section 363(m) “reflects the . . . ‘policy of not only affording finality to the

judgment of the bankruptcy court, but particularly to give finality to those orders and judgments

upon which third parties rely.’” Abbotts Dairies of Penn., Inc., 788 F.2d at 147 (quoting Hoese

Corp. v. Vetter Corp. (In re Vetter Corp.), 724 F.2d 52, 55 (7th Cir. 1983)). See also United States

v. Salerno, 932 F.2d 117, 123 (2d Cir. 1991) (noting that section 363(m) furthers the policy of



EAST\174086462                                    16
             Case 20-11120-LSS          Doc 25    Filed 05/18/20     Page 17 of 23




finality in bankruptcy sales and “assists bankruptcy courts in maximizing the price for assets sold

in such proceedings”); In re Stein & Day, Inc., 113 B.R. 157, 162 (Bankr. S.D.N.Y. 1990) (same).

       38.       While the Bankruptcy Code does not define “good faith”, some courts have held

that a good faith purchaser is one who “purchases the assets for value, in good faith, and without

notice of adverse claims.” Hardage v. Herring Nat'l Bank, 837 F.2d 1319, 1323 (5th Cir. 1988)

(quoting Willemain v. Kivitz (In re Willemain), 764 F.2d 1019, 1023 (4th Cir. 1985)). Furthermore,

the good faith status of a purchaser can be destroyed with evidence of “fraud, collusion between

the purchaser and other bidders or the trustee, or an attempt to take grossly unfair advantage of

other bidders.” TMT Procurement Corp. v. Vantage Drilling Co. (In re TMT Procurement Corp.),

764 F.3d 512, 521 (5th Cir. 2014).

       39.       The private sale has been proposed in good faith. The Purchase Agreement was

the product of extensive good faith, arms’-length negotiations between the Debtors, on the one

hand, and the Purchaser, on the other, and was negotiated with the active involvement of the

Debtors’ professionals. The Debtors believe and submit that the sale of the Acquired Assets to the

Purchaser pursuant to the terms and conditions of the Purchase Agreement is not the product of

collusion or bad faith. No evidence suggests that the Purchase Agreement is anything but the

product of arm’s length negotiations between the Debtors, the Purchaser, and their respective

professional advisors. In connection with approval of the proposed private sale, the Debtors

request that the Court make a finding that the Purchaser is a good faith purchaser and entitled to

the protections of section 363(m) of the Bankruptcy Code.

       40.       Furthermore, the Debtor are unaware of any circumstances or facts that could be

perceived as or that the Purchaser or any other party colluded.




EAST\174086462                                   17
             Case 20-11120-LSS          Doc 25       Filed 05/18/20   Page 18 of 23




II.    THE ASSUMPTION AND ASSIGNMENT OF THE ASSUMED CONTRACTS ARE
       WARRANTED UNDER SECTION 365 OF THE BANKRUPTCY CODE

A.     Assumption and Assignment of Certain Executory Contract are Within Debtors’
       Business Judgment.

       41.       Pursuant to the Purchase Agreement, the Sellers are required to assume the

Assumed Contracts and the obligations thereunder, and to subsequently assign the Assumed

Contracts to the Purchaser. Section 365 of the Bankruptcy Code provides as follows:

       (a) Except as provided in . . . subsections (b), (c), and (d) of this section, the
           trustee, subject to the court’s approval, may assume or reject any executory
           contract or unexpired lease of the debtor.

11 U.S.C. § 365(a).

       42.       Accordingly, section 365 authorizes the proposed assumption of the Assumed

Contracts by Debtors. The assumption of a contract by a debtor is subject to review under the

business judgment standard. In re Federated Dept. Stores, Inc., 131 B.R. 808, 811 (S.D. Ohio

1991) (“Courts traditionally have applied the business judgment standard in determining whether

to authorize the rejection of executory contracts and unexpired leases”). If a debtor’s business

judgment has been reasonably exercised, a court should approve the assumption or rejection of the

contracts. See, e.g., NLRB v. Bildisco and Bildisco, 465 U.S. 513, 523 (1984); Grp. of Institutional

Investors v. Chicago M. St. P. & P.R.R. Co., 318 U.S. 523 (1943); In re Market Square Inn, Inc.,

978 F.2d 116, 121 (3d Cir. 1992) (holding that the “resolution of [the] issue of assumption or

rejection will be a matter of business judgment”).

       43.       The business judgment rule shields a debtor’s management from judicial second-

guessing. Id.; In re Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986) (“[T]he

Code favors the continued operation of a business by a debtor and a presumption of reasonableness

attaches to a debtor’s management decisions.”). Once a debtor articulates a valid business

justification, “[t]he business judgment rule ‘is a presumption that in making a business decision


EAST\174086462                                   18
              Case 20-11120-LSS         Doc 25      Filed 05/18/20     Page 19 of 23




the directors of a corporation acted on an informed basis, in good faith and in the honest belief that

the action was in the best interests of the company.’” In re Integrated Res., Inc., 147 B.R. 650,

656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)). Indeed,

when applying the business judgment rule, courts show great deference to a debtor’s decision to

assume a contract. See Summit Land Co. v. Allen (In re Summit Land Co.), 13 B.R. 310, 315

(Bankr. D. Utah 1981) (absent extraordinary circumstances, court approval of a debtor’s decision

to assume an executory contract “should be granted as a matter of course”). Thus, this Court

should approve the assumption of the Assumed Contracts, if the Debtors are able to demonstrate

a sound business justification for doing so. See In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir.

1983); In re Delaware Hudson Ry. Co., 124 B.R. 169, 179 (Bankr. D. Del. 1991).

        44.      As previously noted, the assumption of the Assumed Contracts is required so that

they may be assigned to the Purchaser pursuant to the Purchase Agreement. The Debtors, with the

assistance of their advisors, have carefully reviewed the economic benefits of assumption and

assignment of the Assumed Contracts and believe that their decision to assume the Assumed

Contracts in connection with seeking approval of the Purchase Agreement is within the Debtors’

sound business judgment, as the assumption of the Assumed Contracts will permit the

consummation of the private sale, thereby benefiting the Debtors and their estates, while avoiding

any further liability under the Assumed Contracts. Accordingly, the Debtors believe that assuming

the Assumed Contracts is in the best interests of the Debtors, the Debtors’ estates, their creditors,

and all other parties in interest.

B.      The Assumption Procedures

        45.      In connection with the assumption and assignment of the Assumed Contracts, the

Debtors propose the following procedures (collectively, the “Assumption Procedures”).




EAST\174086462                                   19
               Case 20-11120-LSS         Doc 25    Filed 05/18/20     Page 20 of 23




             a. Notice of Potential Assumption and Assignment. No later than three (3) business
                days after service of the Motion, the Debtors shall serve a notice of potential
                assumption, assignment, or transfer of executory contracts and unexpired leases,
                substantially in the form attached to this Motion as Exhibit D (a “Notice of
                Potential Assumption”), on all parties to the Assumed Contracts.

             b. Objection Period. Each Notice of Potential Assumption shall provide for the cure
                amounts the Debtors believe must be paid to cure all defaults outstanding under the
                applicable Assumed Contracts, and any objections to the assumption and
                assignment of such Assumed Contracts, including to the cure amount (a “Contract
                Objection”), must be in writing, filed with the Court, and actually received by the
                Objection Notice Parties (as defined below) no later than fourteen (14) days before
                the hearing on the Motion as noted in each Notice of Potential Assumption (the
                “Assumption Objection Deadline”).

             c. Objection Procedures. If a contract counterparty files a Contract Objection in a
                manner consistent with the requirements set forth above, and the Debtors and the
                contract counterparty are unable to consensually resolve the dispute prior to the
                hearing on the Motion, the amount to be paid or reserved with respect to such
                objection will be determined at the hearing.

             d. Notice of Assumption and Assignment. No later than five (5) calendar days prior
                to the hearing on the Motion, the Debtors shall serve a notice, substantially in the
                form attached to this Motion as Exhibit E (a “Notice of Assumption and
                Assignment”), identifying the Assumed Contracts, the executory contracts or
                unexpired leases that will be assumed and assigned to the Purchaser upon the
                Closing, subject to exclusion as specified below.

             e. Excluded Contracts. The Purchaser may determine to exclude any executory
                contract or unexpired lease at any time prior to five (5) Business Days prior to the
                hearing on the Motion, notwithstanding such executory contract or unexpired lease
                having been identified in a Notice of Potential Assumption or Notice of Assumption
                and Assignment. The Debtors will notify any non-Debtor party or parties to an
                excluded contract or lease by written notice as soon as practicable after such
                determination, which may be after the hearing or the Closing Date.

C.     The Purchaser can Demonstrate Adequate Assurance of Future Performance.

       46.       Section 365 of the Bankruptcy Code provides that the trustee may assign an

executory contract or unexpired lease if (i) such contract or lease is assumed in accordance with

the Bankruptcy Code and (ii) adequate assurance of future performance by the assignee is

provided. 11 U.S.C. § 365(f)(2).




EAST\174086462                                    20
             Case 20-11120-LSS          Doc 25    Filed 05/18/20     Page 21 of 23




       47.       The words “adequate assurance of future performance” must be given a “practical,

pragmatic construction” in “light of the proposed assumption.” In re Fleming Cos., 499 F.3d 300,

307 (3d Cir. 2007) (quoting Cinicola v. Scharffenberger, 248 F.3d 110, 120 n. 10 (3d Cir. 2001);

see Carlisle Homes, Inc. v. Arrari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J.

1989); In re Natco Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y. 1985) (adequate assurance of

future performance does not mean absolute assurance that debtor will thrive and pay rent); In re

Bon Ton Rest. & Pastry Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D. Ill. 1985) (“[A]lthough no

single solution will satisfy every case, the required assurance will fall considerably short of an

absolute guarantee of performance.”).

       48.       Among other things, adequate assurance may be given by demonstrating the

assignee’s financial health and experience in managing the type of enterprise or property assigned.

See In re Bygaph, Inc., 56 B.R. 596, 605–06 (Bankr. S.D.N.Y. 1986) (adequate assurance of future

performance is present when prospective assignee of a lease from debtor has financial resources

and has expressed a willingness to devote sufficient funding to business in order to give it strong

likelihood of succeeding; chief determinant of adequate assurance is whether rent will be paid).

                         WAIVER OF BANKRUPTCY RULE 6004(h)

       49.       The Debtors respectfully request that the Court waive the fourteen (14) day stay

period under Bankruptcy Rule 6004(h). Timely consummation of the proposed sale is of critical

importance to both the Debtors and the Purchaser, and is vital to the Debtors’ efforts to maximize

the value of the Debtors’ estates. Accordingly, the Debtors hereby request that the Court waive

the fourteen (14) day stay period under Bankruptcy Rule 6004(h).




EAST\174086462                                   21
             Case 20-11120-LSS            Doc 25     Filed 05/18/20     Page 22 of 23




                                               NOTICE

       50.       Notice of this Motion will be provided to: (a) the Office of the United States Trustee

for the District of Delaware; (b) the United States Attorney for the District of Delaware; (c)

applicable Taxing Authorities; (d) counsel to the DIP Lender and the Prepetition Term Loan

Lender; (e) counsel for the Purchaser; (f) counsel to the Prepetition ABL Agent; (g) counsel to the

DIP Agent and the Prepetition Term Loan Agent; (h) the counterparties to the Assumed Contracts;

(i) counsel for Bostick; (j) any official committee of professionals when appointed; (k) all parties

that expressed interest in any of the Acquired Assets during Bluejay’s prepetition marketing of the

Acquired Assets; and (l) any party that has requested notice pursuant to Bankruptcy Rule 2002.

The Debtors respectfully submit that no other or further notice of this Motion is required.

                            [Remainder of Page Intentionally Left Blank]




EAST\174086462                                     22
             Case 20-11120-LSS         Doc 25     Filed 05/18/20     Page 23 of 23




       WHEREFORE, the Debtors respectfully request that this Court (i) enter the proposed Sale

Order, substantially in the form of attached hereto as Exhibit A, granting the relief requested in

this Motion, and (ii) grant such other and further relief as this Court may deem just and proper.

Dated: May 18, 2020                     Respectfully submitted,
       Wilmington, Delaware
                                        DLA PIPER LLP (US)

                                        /s/ Stuart M. Brown
                                        Stuart M. Brown (DE 4050)
                                        1201 North Market Street, Suite 2100
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 468-5700
                                        Facsimile: (302) 394-2341
                                        Email: stuart.brown@us.dlapiper.com

                                        -and-

                                        Jamila Justine Willis (pro hac vice admission pending)
                                        1251 Avenue of the Americas
                                        New York, New York 10020
                                        Telephone: (212) 335-4500
                                        Facsimile: (212) 335-4501
                                        Email: jamila.willis@us.dlapiper.com

                                        Proposed Counsel to the Debtors




EAST\174086462                                  23
